Citation Nr: 1615469	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-31 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected left and right knee disabilities.

2.  Entitlement to a combined rating in excess of 40 percent for left knee disability.

3.  Entitlement to a combined rating in excess of 30 percent for right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to May 1971 and from February 1972 to July 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2012, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the record.  In March 2013 and in December 2015, the case was remanded for additional development and to satisfy notice requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Pursuant to the Board's December 2015 remand instructions, the AOJ sent the Veteran a letter in December 2015 asking him to identify the provider(s) of any additional evaluations or treatment he had received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment, to specifically include any records of treatment for his back prior to service and all available reports of treatment at the private emergency room where he sought treatment [for his back and/or knees] after a fall in August 2009.  [In a July 2013 statement, he informed VA that he had received treatment at a private emergency room after hurting his back in August 2009 from falling from a ladder (allegedly due to his knee giving out).]  The Veteran has not yet responded to this December 2015 letter.

As these private treatment reports are potentially pertinent to both the back and knee claims on appeal, they are critical evidence that must be secured.  Therefore, on remand, the Veteran should be sent a new letter informing him that he will have one year from the date of the new letter to provide the requested release or submit the additional evidence or information sought before the issues on appeal are processed under 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should advise the Veteran that his cooperation is paramount, as without it, VA will be unable to obtain critical pertinent treatment records.  Specifically, he should be advised by letter that he will have one year from the date of such letter to provide the requested release or submit the additional evidence or information that was sought by the AOJ's December 2015 letter [specifically, any records of treatment for his back prior to service and all available reports of treatment at the private emergency room where he sought pertinent treatment after a fall in August 2009], for the issues of service connection for a back disability and seeking increased ratings for left and right knee disabilities, before those issues are processed under 38 C.F.R. § 3.158(a).

If the Veteran provides the requested release, the AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received, to include obtaining an addendum medical opinion if necessary), and readjudicate the claims on appeal (under 38 C.F.R. § 3.158(a) if applicable, after a year following issuance of the AOJ's re-request to the Veteran).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

